Opinion on Rehearing




                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7301



EDDIE JAMES SMITH,

                                           Petitioner - Appellant,

          versus


ARNOLD SMITH; SHELLY SVEDA; OFFICER LONG;
JEFFREY LEIN; CLATTY OFFICER; ANDRE TYSON;
WILLIAM R. SHELL,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-453-5-H)


Submitted:   February 27, 1998                 Decided:   May 27, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eddie James Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing without prejudice his second 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997) petition for failure to obtain authorization pursuant

to 28 U.S.C.A. § 2244 (West Supp. 1997). Initially, this court

dismissed the appeal as untimely. We now grant Appellant's petition
for rehearing and address the case on the merits. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of appealability and dis-

miss the appeal on the reasoning of the district court. Smith v.
Smith, No. CA-97-453-5-H (E.D.N.C. July 11, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2